Citation Nr: 0917117	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran is a combat Veteran and served on active duty 
from March 1973 to November 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.	PTSD is manifested by irritability, difficulty in 
establishing and maintaining effective work and social 
relationships, avoidance behavior, intrusive recollections, 
distressing dreams, flashbacks, diminished interest in 
significant activities, anger outbursts, difficulty 
concentrating, impaired memory, exaggerated startle response, 
and disturbed sleep.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided a VCAA letter in February 2006 that 
addressed the notice elements for service connection and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Board notes that the RO provided this notice to the 
Veteran in June 2006, after certification to the Board.  The 
Board noted that the Veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Additionally, the Board has considered the holding by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the Veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims, as is this case.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in February 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
Veteran timely appealed the rating initially assigned for 
PTSD, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The Veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The Board finds that the Veteran is entitled to a 50 percent 
evaluation for his service-connected PTSD.  The Board has 
reviewed all the evidence of record, including the VA 
treatment records, VA Compensation and Pension Examination as 
well as the Veteran's statements.  Furthermore, the Board 
finds that staged ratings are not appropriate in this case as 
the veteran's symptoms of PTSD were consistent since his date 
of claim.  

The VA treatment records show that the Veteran was depressed 
and irritable.  In a December 2005 PTSD screening, the 
Veteran reported intrusive recollection of war trauma, 
distressing dreams, and dissociated flashbacks.  He had 
persistent avoidance of stimuli reminding him of combat 
events and diminished interest in significant activities.  He 
had outbursts of anger, irritability, sleep disturbance, 
difficulty concentrating, impaired memory functions and 
exaggerated startle response to noise.  The Veteran had 4 
jobs since discharge and had his current job since 2002.  The 
Veteran was well-groomed and fully oriented.  His memory was 
grossly intact and his speech was clear and coherent.  He 
appeared to have average intellectual abilities.  His affect 
was appropriate and his mood appeared dysthymic.  He denied 
recent suicidal and homicidal ideation.  He denied any plan 
to harm himself or others.  He denied auditory 
hallucinations.  He was diagnosed with PTSD and assigned a 
GAF of 55.  

The February 2006 VA Compensation and Pension Examination 
indicated that the Veteran was alert and oriented.  His mood 
was irritable and evasive.  He was not suicidal or homicidal.  
The examiner noted that his fingernails were bitten down to 
the quick.  The Veteran reported that he was hypervigilent 
and frequently irritable.    He complained of occasional 
nightmares regarding his in-service experiences.  His impulse 
control was good and he did not have any episodes of 
violence.  He had occasional anxiety attacks and muscle 
tension episodes.  His eye contact was good.  He would 
occasionally pace around the room during the examination.  He 
had recurrent intrusive thoughts and avoidance behavior.  The 
Veteran did not like to be around others.  The examiner noted 
much irritability and stress in employment.  The Veteran was 
divorced and experienced irritability in his marriage.  He 
indicated that he was irritated by everything his wife said.  
Excessive substance use was also found to be secondary to his 
PTSD.  He was assigned a GAF of 61.  

The Veteran submitted a statement in May 2006.  He indicated 
that the VA examination was incorrect in stating that he was 
employed in his current position for 7 years, he was employed 
in that position for just over 4 years.  He also indicated 
that the examination included incorrect information about his 
daughter.  Referring to the VA examination, the Veteran 
indicated that it was very difficult to talk with anyone 
about his experiences and it was very uncomfortable for him.  
The Veteran indicated that he had unprovoked irritability.  
He had extreme difficulty establishing and maintained any 
sort of relationship.  He indicated that establishing 
relationships was crucial in his occupation and family.  He 
indicated that he was constantly being counseled at work 
regarding his conduct with fellow employees and had 
difficulty with daily encounters with others.  He indicated 
that he had been written up at work twice in the past six 
months and three times in four years.  He indicated that in 
25 years of military service, he was never written up.  He 
also described tension in his home life due to PTSD.  

Affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran is entitled to a 50 percent 
evaluation.  Specifically, the Veteran's irritability caused 
occupational and social impairment.  He experienced problems 
with relationships with his family as well as in his 
occupation.  He had difficulty in establishing and 
maintaining effective work and social relationships.  
Further, the avoidance behavior, intrusive recollections, 
distressing dreams and flashbacks warrant an increased 
evaluation.  The diminished interest in significant 
activities as well as his anger outbursts clearly affected 
his social and occupational relationships.  He also had 
difficulty concentrating, impaired memory functions and 
exaggerated startle response.  The Board finds that the 
impact of these symptoms on his work and family 
relationships, as evidenced by his several jobs and divorce, 
more closely approximate a 50 percent evaluation.  Further, 
the GAF scores show moderate symptoms of PTSD, which is 
consistent with a 50 percent evaluation.  

The Board finds that a 70 or 100 percent evaluation is not 
warranted because the evidence of record does not show 
suicidal ideation; obsessional rituals; intermittent, 
illogical, obscure or irrelevant speech; near-continuous 
panic attacks; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living; disorientation to time or place; or severe 
memory loss.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 50 percent 
schedular evaluation.  The Board considered the counseling 
and write-ups the Veterans described.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.


ORDER

A 50 percent evaluation for service connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


